DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Fig. 2C there are line indicators without reference numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 12D, 12E, 1010, 1100, and 1122.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1299 and 1208.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the activator must be shown or the feature(s) canceled from the claim(s).  The activator is indicated as 299, however, it is not clear what structure this actually encompasses.  There is no cross-hatching in the figures so it is difficult to distinguish between the various structures and it appears the line for 299 indicates an empty space and it is not clear what or how this connects to structure that is used to activate.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an activation mechanism and a biasing member in claims 1, 2, 4, 11-13, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “parallel” in claim 1 is used by the claim to mean “co-incident,” while the accepted meaning is “extending side by side while remaining the same distant apart and never meeting.” The term is indefinite because the specification does not clearly redefine the term.  The specification appears to indicate the term parallel to mean side by side (Pg. 6 lines 13-15).  However, as shown in the Figures 2 the longitudinal axis of the container, piercing member and insertion needle are all aligned along the same longitudinal axis as opposed to being parallel/side-by-side. The term in the claim is interpreted as shown by the device structure such that the components are aligned along the longitudinal axis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyrick (US 2006/0173408).
With regard to claim 1, Wyrick teaches a drug delivery device comprising: an activation mechanism (Fig. 5 members 55 and 56, [0066]); a drive mechanism including a biasing member (Figs. 5 and 6 member 50); a drug container defining a longitudinal axis (Figs. 3 and 5 member 12); a fluid pathway connection including a piercing member (Figs. 5 and 6 member 22); a needle insertion mechanism including an insertion needle (Figs. 5 and 6 member 24); and a housing (Fig. 5 member 31), the drive mechanism, the fluid pathway connection, and the needle insertion mechanism disposed within the housing (Fig. 5); wherein the longitudinal axis of the drug container, the piercing member, and the insertion needle are substantially parallel 
(Fig. 5).
With regard to claim 2, see Fig. 5 plunger seal 14, see transition from Fig. 5 to Fig. 6.
With regard to claim 3, see Fig. 5 seal 23, see transition from Fig. 5 to Fig. 6.
With regard to claim 4, see Fig. 5 spring 71 is involved in causing the needle to extend, see the transition from Fig. 5 to Fig. 6.
With regard to claim 7, the housing is taken to further include portion 57 as the lower portion and 31 is taken as the upper portion (Figs. 5 and 6) which overlap at a junction.
With regard to claim 8, see the translation between Figs. 5 and 6 regarding articulation of 57 ([0157]), the lower portion is taken to further include member 45 in which is needle insertion mechanism is substantially disposed (Fig. 5).
With regard to claims 9 and 10, the retainer is taken as 53 and 54 which rotate inward with respect to drive housing 57 when activation mechanism 55 is removed (plunger rod 61 ([0065], Figs. 5 and 6).
With regard to claim 11, the interlock is taken as 53 and 54, for purposes of claim 11 the activation mechanism is taken as 37 (see transition from Fig. 5 to Fig. 6, [0065]).
With regard to claim 12, Wyrick teaches a drug delivery device comprising: an activation mechanism an activation mechanism (Fig. 5 members 55 and 56, [0066]); a drive mechanism including a biasing member (Figs. 5 and 6 member 50); a drug container defining a longitudinal axis (Figs. 3 and 5 member 12); a pierceable seal disposed at the distal end of the drug container (Fig. 5 seal 23); a plunger seal disposed in the drug container (Fig. 5 plunger seal 14); a fluid pathway connection including a piercing member (Figs. 5 and 6 member 22); a needle insertion mechanism including an insertion needle (Figs. 5 and 6 member 24); and a housing (Fig. 5 member 31), the drive mechanism, the fluid pathway connection, and the needle insertion mechanism disposed within the housing (Fig. 5); wherein the biasing member is configured to apply a force on the plunger seal in response to actuation of the activation mechanism, the force directed toward a distal end of the drug container, further wherein the force causes the drug container to translate in the distal direction and wherein the piercing member of the fluid pathway3186868.v15474.1073-00422 connection is configured to pierce the pierceable seal as a result of the translation of the drug container to open a fluid pathway from the drug container, through the piercing member and to the needle insertion mechanism (see transition from Fig. 5 to Fig. 6).
With regard to claim 13, see Fig. 5 spring 71 is involved in causing the needle to extend, see the transition from Fig. 5 to Fig. 6.
With regard to claim 16, the housing is taken to further include portion 57 as the lower portion and 31 is taken as the upper portion (Figs. 5 and 6) which overlap at a junction.
With regard to claim 17, see the translation between Figs. 5 and 6 regarding articulation of 57 ([0157]), the lower portion is taken to further include member 45 in which is needle insertion mechanism is substantially disposed (Fig. 5).
With regard to claims 18 and 19, the retainer is taken as 53 and 54 which rotate inward with respect to drive housing 57 when activation mechanism 55 is removed (plunger rod 61 ([0065], Figs. 5 and 6).
With regard to claim 20, the interlock is taken as 53 and 54, for purposes of claim 11 the activation mechanism is taken as 37 (see transition from Fig. 5 to Fig. 6, [0065]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyrick (US 2006/0173408) as applied to claims 4 and 13 above, and further in view of Wolk et al. (US 5,067,947).
With regard to claims 5, 6, 14, and 15, Wyrick teaches a device substantially as claimed.  In Wyrick the needle insertion mechanism is further taken to include the hub portion 21 which is over the of the container and moves relative to the container (Figs. 5 and 6). Wyrick does not disclose an activator with a ramped surface to cause displacement of a lockout pin of the needle insertion mechanism.  However, Volk et al. teach a needle insertion hub which engages and moves relative to a drug container to have a member pierce a seal which includes a lockout pin which is moved via a ramped activator so that the components may be held in place until activation to move the drug container and insertion member relative to each other (Figs. 7 and 8, pin 53 ramped surface of groove 39, Col. 4 lines 34-49, 53 would be flexed outward in a perpendicular direction to move over the ramp of the groove). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an activator and pin in Wyrick as in Volk et al. as this would be beneficial to hold the hub in place.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783